UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-4276


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TRACEY LAMONT COAD,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cr-00300-JAB-1)


Submitted:   January 6, 2015                  Decided:   January 15, 2015


Before KEENAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Andrew C. Cochran, Special Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tracey       Lamont          Coad    pled       guilty       pursuant         to     a   plea

agreement to possession of a firearm by a convicted felon, in

violation    of     18       U.S.C.      §§ 922(g)(1),            924(e)         (2012),       and    was

sentenced     as        an     armed          career        criminal          to        212    months’

imprisonment.            On     appeal,         Coad        argues       that      trial       counsel

rendered    ineffective             assistance         in        failing      to        preserve      any

objections to his armed career criminal status.

            We     decline          to    reach        Coad’s        claim         of     ineffective

assistance    of     counsel.             Unless       an    attorney’s            ineffectiveness

conclusively       appears       on      the     face       of    the    record,          ineffective

assistance claims generally are not addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead,    such     claims         should       be     raised       in      a     motion      brought

pursuant     to    28        U.S.C.      § 2255        (2012),          in    order       to     permit

sufficient        development            of     the    record.               United       States       v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                                    Because there

is no conclusive evidence of ineffective assistance of counsel

on the face of the record, we conclude that this claim should be

raised, if at all, in a § 2255 motion.

            Accordingly, we affirm the district court’s judgment.

We dispense       with       oral     argument        because        the         facts     and       legal




                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3